COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              OSTEOPATHIC PHYSICIANS OF
               CHARLOTTESVILLE, LTD., T/A
               OSTEOPATHIC PAIN MANAGEMENT
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0039-16-3                                         PER CURIAM
                                                                                  MAY 24, 2016
              FLUVANNA CORRECTIONAL CENTER AND
               COMMONWEALTH OF VIRGINIA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Bradford M. Young; HammondTownsend, PLC, on briefs), for
                               appellant.

                               (Katharina Kreye Alcorn; Midkiff, Muncie & Ross, P.C., on brief),
                               for appellees.


                     Osteopathic Physicians of Charlottesville, Ltd., t/a Osteopathic Pain Management

              (“OPM”), appeals a decision of the Workers’ Compensation Commission. The Commission

              found that the prevailing community rate for medical services rendered by OPM showed that

              Fluvanna Correctional Center and Commonwealth of Virginia (“employer”) owed OPM

              $3,977.60, not $42,949.02 as claimed. OPM argues (1) the Commission erred by not requiring

              employer to carry the burden of proving that the data upon which its expert relied was both

              admissible and adequate for the formation of opinions regarding the prevailing community rate;

              (2) the Commission erred in finding that there was an adequate foundation for the admission of

              the data upon which employer’s expert relied in giving his opinions; (3) the Commission erred in

              finding that the substance of the data upon which employer’s expert witness relied was adequate


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
for the formation of opinions regarding the prevailing community rate notwithstanding (i) the

data’s express limitation to charges arising only in the context of private healthcare insurance

and (ii) credible evidence that some of the allegedly gross charges in the data had been reduced

by a claims clearinghouse; and (4) the Commission erred both in admitting and giving weight to

the testimony of employer’s expert witness.

       We have reviewed the record and the Commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

opinion. See Monroe v. Fluvanna Corr. Ctr., VWC File No. 2399579 (Dec. 16, 2015). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                            - 2-